BLATCHPORD, District Judge.
By rule 22' of the rules in admiralty prescribed by the supreme court of the United States, it is provided that a libel of information on a seizure for a breach of a law of the United States must propound in distinct articles the matters relied on as grounds or causes of forfeiture. Rule 179 of this court provides that an information on a seizure shall set forth the gravamen of the suit by plain and issuable allegation, and that it is subject to the same general rules, as to its structure and' amendment, as an ordinary libel. An ordinary libel must, by rule 23 of the rules in admiralty prescribed by the supreme court, propound the various allegations of fact upon which the libellant relies in support of his suit. Rule 184 of this court provides that if the information is ambiguous or does not supply plain allegations upon which issue can be taken, the defendant or claimant may move the court to have it reformed. Under these rules some of the articles in the information in this case are wanting in the plain allegations of fact which they ought to contain, and some are ambiguous.
The motion, so far as it asks that the grounds of forfeiture may be more fully and distinctly stated in the information, is granted. The rest of the motion is denied.